ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment Submitted/Entered with Filing of CPA/RCE dated 01/13/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Dan Swirsky on February 5, 2021.

Instructions to amend the application were as follows:
Claims 1, 5, 9, 13, 18 to be amended as follows:

1. (Currently Amended) A system for following and conducting laboratory procedures simultaneously, said system comprising:
input means;
a camera connected to said input means, wherein said camera is configured to accept images captured by said input means;
, wherein said computer is configured for processing said images; and
at least one pair of augmented reality glasses connected to said computer for projecting said images thereon;
laboratory protocol files installed  on said computer for being projected as images by said computer onto said glasses, and
wherein said laboratory procedures are for In Vitro Fertilization (IVF) procedures including any of ovum pickup, oocyte screening, and in vitro maturation,
wherein said augmented reality glasses  have both said images of said protocols and said input means captured images projected thereon simultaneously while concurrently visually allowing a user to view through the glasses using the user’s natural vision; and
wherein said projected images  

5. (Canceled) 

9. (Currently Amended) A method for following and conducting laboratory procedures simultaneously, said method comprising: 
wearing augmented reality glasses  and connecting them to a computer; 
projecting a written laboratory protocol onto said augmented reality glasses  for a user to read, [[thereby]] enabling the  user to [[easily]] follow steps of said protocol while conducting a laboratory procedure; 
s a specimen and wherein said camera produces images of the specimen captured by said input means; 
connecting said camera to said computer, wherein said computer  analyzes said images produced by said camera; and 
projecting said images of the specimen onto said augmented reality glasses, wherein said laboratory procedures are for In Vitro Fertilization (IVF) procedures including any of ovum pickup, oocyte screening, and in vitro maturation; 
wherein said augmented reality glasses  have both said images of said protocol and said input means captured images projected thereon simultaneously while concurrently visually allowing the user to view through the glasses using the user’s natural vision; and wherein said produced images are a video sequence and the specimen is being micromanipulated while viewing the specimen through said augmented reality glasses.

13. (Canceled) 
18. (Canceled) 






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a system for following and conducting laboratory procedures simultaneously, said system comprising: … a camera connected to said input means, wherein said camera is configured to accept images captured by said input means; a computer connected to said camera, wherein said computer is configured for processing said images; and at least one pair of augmented reality glasses connected to said computer for projecting said images thereon; laboratory protocol files installed  on said computer for being projected as images by said computer onto said glasses, and wherein said laboratory procedures are for In Vitro Fertilization (IVF) procedures including any of ovum pickup … wherein said augmented reality glasses  have both said images of said protocols and said input means captured images projected thereon simultaneously while concurrently visually allowing a user to view through the glasses using the user’s natural vision; and wherein said projected images prevent errors and fatigue of the user in combination with all the other features and arrangement of features as now explicitly, positively and specifically recited by the Applicants in independent system claim 1.
As per independent Claim 9, the prior art of record fails to disclose or makes obvious a method for following and conducting laboratory procedures simultaneously, said method comprising:  wearing augmented reality glasses  and connecting them to a computer; projecting a written laboratory protocol onto said augmented reality glasses  for a user to read, enabling the  user to follow steps of said protocol while conducting a laboratory procedure;  connecting input means  to a camera, wherein said input means  examines a specimen and wherein said camera produces images of the specimen captured by said input means;  
Prior art Scholl, Philipp M., Matthias Wille, and Kristof Van Laerhoven. “Wearables in the wet lab: a laboratory system for capturing and guiding experiments." Proceedings of the 2015 ACM International Joint Conference on Pervasive and Ubiquitous Computing. ACM, September 7–11, 2015 to Scholl et al.  discloses a wet laboratory system for capturing and guiding experiments using wearable such as Google’s Glass system. More specifically, Scholl discloses Google Glass combined with a wrist-worn gesture sensor to support Wetlab experimenters. Taking "in-situ" documentation while an experiment is performed, as well as contextualizing the protocol at hand can be implemented on top of the proposed system. In Scholl a hands-free wearable system was used to support experimenters in a wet laboratory environment along with a prototype, based on Google’s Glass and a wrist-worn inertial data logger, to capture experiments and recall steps, navigate back and forth those steps, and mark them as done
Prior art US 20140314300 A1 to Kaufman; Howard B. et al. discloses systems and methods of use to facilitate classification of microscope specimens. The system acquires or imports image data of a cytological specimen. The imported image data may include, or the system may otherwise perform an image analysis to identify one or more objects of interest in a respective specimen image dataset, including feature attributes for the identified objects. The system analyzes the feature attributes by predetermined criteria and/or optionally with user inputted criteria. The system includes an analysis tool that assists the user in identifying cytologically abnormal objects, if present in a particular specimen, by manipulating and viewing images of objects selected as a function of feature attributes. More generally, the analysis tool aides the user to find, extract, and display abnormal objects from within a large dataset of images and facilitates navigation through large amounts of image data and enables the efficient classification of the entire specimen.
Prior art US 20060057555 A1 to Damari; Udi et al. discloses a method and system for monitoring and control of biological entities (e.g. cells) during their development as well as to the preservation of biological entities. The invention is particularly useful for monitoring and controlling the entities' development during incubation and/or with Assisted Reproductive Technologies (ART). More specifically, Damari discloses a method and system for use in controlling the processing of components, e.g. biological entities. Each component is assigned with a unique machine readable identification mark. Data records are provided representative of matching sets of the identification marks relating to at least two associated components. Each component-containing holder may be provided with the unique machine readable identification mark assigned to the biological entity in the holder. This enables to identify whether the biological entities to be processed relate to the matching set or not.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claim 1 and claim 9 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-4, 6-7, and 17 which depend upon independent base claim 1, dependent claims 2-4, 6-7, and 17 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 11-12 which depend upon independent base claim 9, dependent claims 11-12 are allowable due to their direct/indirect dependency on allowable base claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            February 10, 2021